Dismissed and Memorandum Opinion filed November 12, 2004








Dismissed and Memorandum Opinion filed November 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00889-CV
____________
 
VIOLA M.
PETTY, Independent Executrix of 
The Estate of J. L. PETTY,
Deceased, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
Probate Court
No. 3
Harris County, Texas
Trial Court Cause
No. 333,110-401
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a summary judgment signed April 29,
2004.  On November 5, 2004, appellant
filed an unopposed motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 12, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.